DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 16/410,751 filed on 5/13/2019.
Claims 1-20 have been examined and are pending in this application. 
The examiner notes the IDSs filed have been considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,289,836. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application 16/410,751
US Patent 10,289,836
Claim 1: A method to monitor integrity of webpages, the method comprising:



obtaining, at the computing system, a previous final network destination of previous outgoing network traffic resulting from previous rendered code of the webpage, the previous rendered code generated before the request is sent to the webserver for the source code used to generate the rendered code; comparing, at the computing system, the final network destination and the previous final network destination to determine a change in integrity of security of the webpage; and
in response to the change in the integrity of security of the webpage, generating an alert regarding the integrity of security of the webpage.
Claim 1: A method to monitor integrity of webpages, the method comprising: 
sending, from a device to a server that hosts a webpage, a request for the webpage; obtaining, from the server at the device, 
obtaining, at the device, the remotely called code referenced in the source code; generating, at the device, rendered code using the remotely called code and the source code, the rendered code being finalized instructions to layout presentation of the webpage and the rendered code including elements not represented in the remotely called code and the source code without parsing and/or executing the remotely called code and the source code; 
obtaining previous rendered code of the webpage, the previous rendered code generated before the device sends the request to the server for the webpage using the source code; 
determining a difference between the rendered code and the previous rendered code of the webpage; 
.


Claims 1, 10 and 12, of the Instant Application would correspond to Claim 1 of U.S. Patent No. 10,289,836, as the features of U.S. Patent No. 10,289,836 are substantially similar to that of the Instant Application, more specifically:  the examiner that’s the claims are obvious variants, in the fact that claim 1 of U.S. Patent No. 10,289,836 similarly focus concepts of obtaining, from the server at the device, source code of the webpage...; generating, at the device, rendered code ... obtaining previous rendered code of the webpage, the previous rendered code generated before the device sends the request to the server for the webpage using the source code; determining a difference between the rendered code and the previous rendered code of the webpage;  analyzing the difference between the rendered code and the previous rendered code to determine a change in integrity of security of the webpage; and in response to a change in the integrity of security of the webpage, generating an alert regarding the integrity of security of the webpage.  The examiner notes these features are obvious variants to that recited in Claims 1, 10 and 12 of the Instant Application; therefore one of ordinary skill in the art would realize the steps recited, supra, in U.S. Patent 10,289,836, provides substantially similar functions as claimed that 
As per claims 2-9 and 12-20; claims 2-9 and 12-20 depend from independent claim 1, and Claim 11 respectively and inherit the Double Patenting rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites comparing a final network destination and a previous final network  destination to determine a change in integrity.  
More specifically, Claim 1 and similarly Claim 10, and 11 recite:
A method to monitor integrity of webpages, the method comprising: 
obtaining
obtaining
comparing

The limitation of obtaining... a final network destination..., a previous final network destination..., comparing... and in response to the change... generating an alert is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computing system” and/or media/processor nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the reciting “a computing system” and/or media/processor these limitations in the context of this claim encompasses the user manually performing such steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a computing system” and/or media/processor to perform such limitations. The “a computing system” and/or media/processor in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining, comparing, and generating an alert) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

As per claims 2-9 and 12-20; claims 2-9 and 12-20 depend from independent claim 1, and Claim 11 respectively and inherit the 35 U.S.C. 101 rejection as they encompass similar abstract ideas and/or do not provide significantly more than the abstract idea (i.e., Claims 2, 4, 12 and 14 recite features in which the human mind can capture and parse, under Step 2A-Prong One).











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 10-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 9,479,519 B1) in view of Lee et al. (US 2017/0034195 A1).

Regarding Claim 1;
Hill discloses a method to monitor integrity of webpages (FIG. 4 and col. 9, lines 39-44 - FIG. 4 is a flow chart of an example method 400 for detecting potential problems during web page loading and col. 10, lines 14-26), the method comprising: 
obtaining, at a computing system, a ... network destination ... from rendered code of a webpage, the rendered code generated using source code of the webpage that is obtained in response to a request to a webserver that hosts the webpage (FIG. 3 and FIG. 4 – Load Web Page and Generate statistics for the loaded web page and col. 1, lines 65-col. 2, lines 3 - The following description is directed to techniques and solutions for analyzing web page fingerprints (e.g., analyzing web page content during loading, which can include web page retrieval, rendering, and/or display) in order to detect potential problems or issues with the web pages and col. 8, lines 50-59 -  col. 9, lines 53-col. 66 - A web page that is received (by the client device 230 and/or by the headless browser environment 210) from a second web site 315 (e.g., where the second web site 315 is identified by a specific domain name and/or a specific IP address different from the first web site 310) can be compared with statistical models of various web pages, including the statistical model created from the web page from the first web site 310 and col. 10, lines 10-14);
 obtaining, at the computing system, a previous ... network destination ...resulting from previous rendered code of the webpage, the previous rendered code generated before the request is sent to the webserver for the source code used to generate the rendered code (FIG. 4 – Obtain statistical model representing a known good state of the web page and col. 1, lines 65-col. 2, lines 3 - The following description is directed to techniques and solutions for analyzing web page fingerprints (e.g., analyzing web page content during loading, which can include web page retrieval, rendering, and/or display) in order to detect potential problems or issues with the web pages and col. 8, lines 50-58 - For example, a statistical model of a web page can be created by a client device 230 and/or by a headless browser environment 210 from a number of previous page loads of the web page from a first web site 310 (e.g., where the first web site 310 is identified by a specific domain name and/or a specific IP address). In some implementations, the first web site 310 is a known legitimate source of the web page and col. 9, lines 61-col. 10, lines 9)
comparing, at the computing system, the ... network destination and the previous ... network destination to determine a change in integrity of security of the webpage (FIG. 3 and FIG. 4 – Compare the generated statistics with the statistical mode and col. 8, lines 66-col. 9, lines 4 and col. 10, lines 21-26) and 
(FIG. 3 and FIG. 4 – Determine whether a page load problem has occurred based on the comparison and col. 10, lines 21-26 - ...the problem can be output (e.g., ...provide to a user as an alert, etc.))
Hill fails to explicitly disclose 
... a final network destination of outgoing network traffic...;
 ...a previous final network destination of previous outgoing network traffic ...
comparing the final network destination and the previous final network destination...
However, in an alternative embodiment, Hill teaches 

Further, in an analogous art, Lee teaches ... a final network destination of outgoing network traffic; ...a previous final network destination of previous outgoing network traffic ...; comparing the final network destination and the previous final network destination...  (Lee, [0015] - The detection unit may include: an external IP address extraction unit configured to extract an external IP address based on information about an IP address included in the data corresponding to the connection information; a suspicious abnormal data extraction unit configured to check whether the external IP address has been previously connected by comparing an external IP address stored in the data storage unit with the former external IP address, and to extract network data, related to an external IP address that has not been previously connected, as suspicious abnormal behavior data and [0026] - Detecting the abnormal connection behavior may include: extracting a service name from the service information; extracting network data having a service name identical to the service name from network data stored in a data storage unit, and extracting a destination IP address corresponding to the network data; comparing a destination IP address corresponding to the network data stored in the data storage unit with the destination IP address, and extracting the network data as suspicious abnormal connection data if the destination IP addresses do not match each other; and detecting abnormal connection based on characteristic factors corresponding to the suspicious abnormal connection data and characteristic factors corresponding to the malicious behavior).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lee to the network... destination and previous network... destination of Hill to include final network destination of outgoing network traffic; ...a previous final network destination of previous outgoing network traffic ...; comparing the final network destination and the previous final network destination.
One would have been motivated to combine the teachings of Lee to Hill to do so as it provides / allows collect and analyzes network data and detects abnormal behavior based on the connection information of a network and service information (Lee, [0003]). 



Regarding Claim 2;
Hill and Lee disclose the method to Claim 1.
Hill discloses wherein obtaining the ... network destination ...comprises: capturing the ... resulting from the rendered code of the webpage (FIG. 3 and FIG. 4 – Load Web Page and Generate statistics for the loaded web page and col. 1, lines 65-col. 2, lines 3 - The following description is directed to techniques and solutions for analyzing web page fingerprints (e.g., analyzing web page content during loading, which can include web page retrieval, rendering, and/or display) in order to detect potential problems or issues with the web pages and col. 8, lines 50-59 and col. 9, lines 53-66 - A web page that is received (by the client device 230 and/or by the headless browser environment 210) from a second web site 315 (e.g., where the second web site 315 is identified by a specific domain name and/or a specific IP address different from the first web site 310) can be compared with statistical models of various web pages, including the statistical model created from the web page from the first web site 310 and col. 10, lines 10-14); and ... determine the ... network destination (FIG. 3 and FIG. 4 – Load Web Page and Generate statistics for the loaded web page and col. 1, lines 65-col. 2, lines 3 - The following description is directed to techniques and solutions for analyzing web page fingerprints (e.g., analyzing web page content during loading, which can include web page retrieval, rendering, and/or display) in order to detect potential problems or issues with the web pages and col. 8, lines 50-59  and col. 9, lines 53- 66 - A web page that is received (by the client device 230 and/or by the headless browser environment 210) from a second web site 315 (e.g., where the second web site 315 is identified by a specific domain name and/or a specific IP address different from the first web site 310) can be compared with statistical models of various web pages, including the statistical model created from the web page from the first web site 310 and col. 10, lines 10-14).
Lee teaches wherein obtaining the final destination of the outgoing network traffic comprises capturing the outgoing network traffic ... (Lee, [0015] - The detection unit may include: an external IP address extraction unit configured to extract an external IP address based on information about an IP address included in the data corresponding to the connection information; a suspicious abnormal data extraction unit configured to check whether the external IP address has been previously connected by comparing an external IP address stored in the data storage unit with the former external IP address, and to extract network data, related to an external IP address that has not been previously connected, as suspicious abnormal behavior data and [0026] - Detecting the abnormal connection behavior may include: extracting a service name from the service information; extracting network data having a service name identical to the service name from network data stored in a data storage unit, and extracting a destination IP address corresponding to the network data; comparing a destination IP address corresponding to the network data stored in the data storage unit with the destination IP address, and extracting the network data as suspicious abnormal connection data if the destination IP addresses do not match each other; and detecting abnormal connection based on characteristic factors corresponding to the suspicious abnormal connection data and characteristic factors corresponding to the malicious behavior).and parsing the outgoing network traffic to determine the final network destination. (Lee, [0015] - The detection unit may include: an external IP address extraction unit configured to extract an external IP address based on information about an IP address included in the data corresponding to the connection information; a suspicious abnormal data extraction unit configured to check whether the external IP address has been previously connected by comparing an external IP address stored in the data storage unit with the former external IP address, and to extract network data, related to an external IP address that has not been previously connected, as suspicious abnormal behavior data and [0026] - Detecting the abnormal connection behavior may include: extracting a service name from the service information; extracting network data having a service name identical to the service name from network data stored in a data storage unit, and extracting a destination IP address corresponding to the network data; comparing a destination IP address corresponding to the network data stored in the data storage unit with the destination IP address, and extracting the network data as suspicious abnormal connection data if the destination IP addresses do not match each other; and detecting abnormal connection based on characteristic factors corresponding to the suspicious abnormal connection data and characteristic factors corresponding to the malicious behavior).
Similar motivation in noted for the combination of Claim 2, as similar to Claim 1, above.

Regarding Claim 4;
Hill and Lee disclose the method to Claim 1.
Hill discloses wherein obtaining the previous ... network destination ...comprises: capturing the previous ... resulting from previous the rendered code of the webpage (FIG. 3 and FIG. 4 – Load Web Page and Generate statistics for the loaded web page and col. 1, lines 65-col. 2, lines 3 - The following description is directed to techniques and solutions for analyzing web page fingerprints (e.g., analyzing web page content during loading, which can include web page retrieval, rendering, and/or display) in order to detect potential problems or issues with the web pages and col. 8, lines 50-59 and col. 9, lines 53- 66 - A web page that is received (by the client device 230 and/or by the headless browser environment 210) from a second web site 315 (e.g., where the second web site 315 is identified by a specific domain name and/or a specific IP address different from the first web site 310) can be compared with statistical models of various web pages, including the statistical model created from the web page from the first web site 310 and col. 10, lines 10-14); and ... determine the ... network destination (FIG. 3 and FIG. 4 – Load Web Page and Generate statistics for the loaded web page and col. 1, lines 65-col. 2, lines 3 - The following description is directed to techniques and solutions for analyzing web page fingerprints (e.g., analyzing web page content during loading, which can include web page retrieval, rendering, and/or display) in order to detect potential problems or issues with the web pages and col. 8, lines 50-59 and col. 9, lines 53-66 - A web page that is received (by the client device 230 and/or by the headless browser environment 210) from a second web site 315 (e.g., where the second web site 315 is identified by a specific domain name and/or a specific IP address different from the first web site 310) can be compared with statistical models of various web pages, including the statistical model created from the web page from the first web site 310 and col. 10, lines 10-14).
Lee teaches wherein obtaining the previous final destination of the outgoing network traffic comprises capturing the previous outgoing network traffic ... (Lee, [0015] - The detection unit may include: an external IP address extraction unit configured to extract an external IP address based on information about an IP address included in the data corresponding to the connection information; a suspicious abnormal data extraction unit configured to check whether the external IP address has been previously connected by comparing an external IP address stored in the data storage unit with the former external IP address, and to extract network data, related to an external IP address that has not been previously connected, as suspicious abnormal behavior data and [0026] - Detecting the abnormal connection behavior may include: extracting a service name from the service information; extracting network data having a service name identical to the service name from network data stored in a data storage unit, and extracting a destination IP address corresponding to the network data; comparing a destination IP address corresponding to the network data stored in the data storage unit with the destination IP address, and extracting the network data as suspicious abnormal connection data if the destination IP addresses do not match each other; and detecting abnormal connection based on characteristic factors corresponding to the suspicious abnormal connection data and characteristic factors corresponding to the malicious behavior).and parsing the previous outgoing network traffic to determine the ... network destination. (Lee, [0015] - The detection unit may include: an external IP address extraction unit configured to extract an external IP address based on information about an IP address included in the data corresponding to the connection information; a suspicious abnormal data extraction unit configured to check whether the external IP address has been previously connected by comparing an external IP address stored in the data storage unit with the former external IP address, and to extract network data, related to an external IP address that has not been previously connected, as suspicious abnormal behavior data and [0026] - Detecting the abnormal connection behavior may include: extracting a service name from the service information; extracting network data having a service name identical to the service name from network data stored in a data storage unit, and extracting a destination IP address corresponding to the network data; comparing a destination IP address corresponding to the network data stored in the data storage unit with the destination IP address, and extracting the network data as suspicious abnormal connection data if the destination IP addresses do not match each other; and detecting abnormal connection based on characteristic factors corresponding to the suspicious abnormal connection data and characteristic factors corresponding to the malicious behavior).
Similar motivation in noted for the combination of Claim 4, as similar to Claim 1, above.




Regarding Claim 5;
Hill and Lee disclose the method to Claim 1.
	Hill discloses wherein obtaining the previous... network destination comprises analyze the previous rendered code of the web page to determine the previous... network destination (Hill, col. 1, lines 65-col. 2, lines 3 – can include web page... rendering and col. 3, lines 29-44 - ... obtained from... IP addresses... or other receives resources related to the web page and col. 9, lines 61-65 - At 440, a statistical model representing a known good state of the web page is obtained. The statistical model can be created from a number of previous page loads for the web page (e.g., previous page loads that are determined to be correct)).
Lee teaches wherein obtain the previous final network destination of the previous outgoing network traffic (Lee, [0015] - The detection unit may include: an external IP address extraction unit configured to extract an external IP address based on information about an IP address included in the data corresponding to the connection information; a suspicious abnormal data extraction unit configured to check whether the external IP address has been previously connected by comparing an external IP address stored in the data storage unit with the former external IP address, and to extract network data, related to an external IP address that has not been previously connected, as suspicious abnormal behavior data and [0026] - Detecting the abnormal connection behavior may include: extracting a service name from the service information; extracting network data having a service name identical to the service name from network data stored in a data storage unit, and extracting a destination IP address corresponding to the network data; comparing a destination IP address corresponding to the network data stored in the data storage unit with the destination IP address, and extracting the network data as suspicious abnormal connection data if the destination IP addresses do not match each other; and detecting abnormal connection based on characteristic factors corresponding to the suspicious abnormal connection data and characteristic factors corresponding to the malicious behavior).
Similar motivation in noted for the combination of Claim 5, as similar to Claim 1, above.

Regarding Claim 6;
Hill and Lee disclose the method to Claim 1.
Hill discloses wherein the change in integrity of the security of the web page is determined based on a afferent between the... network destination and the previous... network destination determined by comparing the... network destination and the... previous ... network destination (FIG. 4 – Obtain statistical model representing a known good state of the web page and Compare the generated statistics with the statistical mode and col. 1, lines 65-col. 2, lines 3 - The following description is directed to techniques and solutions for analyzing web page fingerprints (e.g., analyzing web page content during loading, which can include web page retrieval, rendering, and/or display) in order to detect potential problems or issues with the web pages and col. 8, lines 50-55 - For example, a statistical model of a web page can be created by a client device 230 and/or by a headless browser environment 210 from a number of previous page loads of the web page from a first web site 310 (e.g., where the first web site 310 is identified by a specific domain name and/or a specific IP address). In some implementations, the first web site 310 is a known legitimate source of the web page and col. 9, lines 61-col. 10, lines 9) comparing, at the computing system, the ... network destination and the previous ... network destination to determine a change in integrity of security of the webpage (FIG. 3 and FIG. 4 – Compare the generated statistics with the statistical mode and col. 8, lines 66-col. 9, lines 4 and col. 10, lines 21-26) and 
	Lee teaches ...determined based on a different between the final network destination and heh previous final network destination (Lee, [0015] - The detection unit may include: an external IP address extraction unit configured to extract an external IP address based on information about an IP address included in the data corresponding to the connection information; a suspicious abnormal data extraction unit configured to check whether the external IP address has been previously connected by comparing an external IP address stored in the data storage unit with the former external IP address, and to extract network data, related to an external IP address that has not been previously connected, as suspicious abnormal behavior data and [0026] - Detecting the abnormal connection behavior may include: extracting a service name from the service information; extracting network data having a service name identical to the service name from network data stored in a data storage unit, and extracting a destination IP address corresponding to the network data; comparing a destination IP address corresponding to the network data stored in the data storage unit with the destination IP address, and extracting the network data as suspicious abnormal connection data if the destination IP addresses do not match each other; and detecting abnormal connection based on characteristic factors corresponding to the suspicious abnormal connection data and characteristic factors corresponding to the malicious behavior) and comparing the final network destination and the previous network destination (Lee, [0015] - The detection unit may include: an external IP address extraction unit configured to extract an external IP address based on information about an IP address included in the data corresponding to the connection information; a suspicious abnormal data extraction unit configured to check whether the external IP address has been previously connected by comparing an external IP address stored in the data storage unit with the former external IP address, and to extract network data, related to an external IP address that has not been previously connected, as suspicious abnormal behavior data and [0026] - Detecting the abnormal connection behavior may include: extracting a service name from the service information; extracting network data having a service name identical to the service name from network data stored in a data storage unit, and extracting a destination IP address corresponding to the network data; comparing a destination IP address corresponding to the network data stored in the data storage unit with the destination IP address, and extracting the network data as suspicious abnormal connection data if the destination IP addresses do not match each other; and detecting abnormal connection based on characteristic factors corresponding to the suspicious abnormal connection data and characteristic factors corresponding to the malicious behavior).
Similar motivation in noted for the combination of Claim 6, as similar to Claim 1, above.

Regarding Claim 8;
Hill and Lee disclose the method to Claim 6.
Hill discloses wherein the ... network destination includes a plurality of ... network destinations and the previous ... network destination includes a plurality of previous ... network destinations and the plurality of ... network destinations are different from the plurality of previous ... network destinations based on the plurality of ... network destinations including more ... network destinations than the plurality of previous ... network destinations (Hill, col. 1, lines 65-col. 2, lines 3 – can include web page... rendering and col. 3, lines 29-44 - ... obtained from... IP addresses... or other receives resources related to the web page and col. 9, lines 61-65 - At 440, a statistical model representing a known good state of the web page is obtained. The statistical model can be created from a number of previous page loads for the web page (e.g., previous page loads that are determined to be correct) and col. 8, lines 6-12 - For example, a potential problem can be identified if one or more size statistics are more than one standard deviation different from the statistical model. Other statistical comparison operations can be used to compare current web page statistics with a statistical model instead of, or in addition to, standard deviation.  As reasonably constructed would include more IP addresses as part of the size statistics). 
	Lee teaches the final network destination and the previous network destination (Lee, [0015] - The detection unit may include: an external IP address extraction unit configured to extract an external IP address based on information about an IP address included in the data corresponding to the connection information; a suspicious abnormal data extraction unit configured to check whether the external IP address has been previously connected by comparing an external IP address stored in the data storage unit with the former external IP address, and to extract network data, related to an external IP address that has not been previously connected, as suspicious abnormal behavior data and [0026] - Detecting the abnormal connection behavior may include: extracting a service name from the service information; extracting network data having a service name identical to the service name from network data stored in a data storage unit, and extracting a destination IP address corresponding to the network data; comparing a destination IP address corresponding to the network data stored in the data storage unit with the destination IP address, and extracting the network data as suspicious abnormal connection data if the destination IP addresses do not match each other; and detecting abnormal connection based on characteristic factors corresponding to the suspicious abnormal connection data and characteristic factors corresponding to the malicious behavior).
Similar motivation in noted for the combination of Claim 8, as similar to Claim 6, above.

Regarding Claim(s) 10; claim(s) 10 is/are directed to a/an computer media associated with the method claimed in claim(s) 1. Claim(s) 10 is/are similar in scope to claim(s) 1, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 11, 12, and 14-17; claim(s)) 11, 12, and 14-17 is/are directed to a/an system associated with the method claimed in claim(s) 1, 2, 4, 5, 6, and 8. Claim(s) 11, 12, and 14-17 is/are similar in scope to claim(s) 1, 2, 4, 5, 6, and 8 is/are therefore rejected under similar rationale.









Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 9,479,519 B1) in view of Lee et al. (US 2017/0034195 A1) and further in view of Boesgaard (US 2012/0222127 A1).

Regarding Claim 3; Hill and Lee disclose the method to Claim 1.
	Lee teaches the outgoing network traffic captured (Lee, [0026] - Detecting the abnormal connection behavior may include: extracting a service name from the service information; extracting network data having a service name identical to the service name from network data stored in a data storage unit, and extracting a destination IP address corresponding to the network data; comparing a destination IP address corresponding to the network data stored in the data storage unit with the destination IP address, and extracting the network data as suspicious abnormal connection data if the destination IP addresses do not match each other; and detecting abnormal connection based on characteristic factors corresponding to the suspicious abnormal connection data and characteristic factors corresponding to the malicious behavior).
Hill and Lee fail to explicitly disclose wherein the outgoing network traffic is captured by a proxy computing system separate from the computing system.
However, in an analogous art, Boesgaard wherein the [html document is captured] by a proxy computing system separate from the computing system (Boesgaard, [0014]-[0019] – proxy server).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Boesgaard to the outgoing network traffic of Hill and Lee 
One would have been motivated to combine the teachings of Boesgaard to Hill and Lee to do so as it provides / allows to secure network communication and stored data against attacks (Boesgaard, [0002]).

Regarding Claim(s) 13; claim(s) 13 is/are directed to a/an computer media associated with the method claimed in claim(s) 3. Claim(s) 13 is/are similar in scope to claim(s) 3, and is/are therefore rejected under similar rationale.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 9,479,519 B1) in view of Lee et al. (US 2017/0034195 A1) and further in view of Smith et al. (US 9,148,445 B2).

Regarding Claim 7; Hill and Lee disclose the method to Claim 1.
Hill further discloses wherein the rendered code is generated ... and the previous rendered code is generated ... and the difference between the ... network destination and the previous ... network destination ... (FIG. 3 and FIG. 4 – Compare the generated statistics with the statistical mode and col. 8, lines 66-col. 9, lines 4 and col. 10, lines 21-26) and
	Lee teaches the difference between the final network destination and a previous network destination (Lee, [0015] - The detection unit may include: an external IP address extraction unit configured to extract an external IP address based on information about an IP address included in the data corresponding to the connection information; a suspicious abnormal data extraction unit configured to check whether the external IP address has been previously connected by comparing an external IP address stored in the data storage unit with the former external IP address, and to extract network data, related to an external IP address that has not been previously connected, as suspicious abnormal behavior data and [0026] - Detecting the abnormal connection behavior may include: extracting a service name from the service information; extracting network data having a service name identical to the service name from network data stored in a data storage unit, and extracting a destination IP address corresponding to the network data; comparing a destination IP address corresponding to the network data stored in the data storage unit with the destination IP address, and extracting the network data as suspicious abnormal connection data if the destination IP addresses do not match each other; and detecting abnormal connection based on characteristic factors corresponding to the suspicious abnormal connection data and characteristic factors corresponding to the malicious behavior).
Similar motivation in noted for the combination of Claim 7, as similar to Claim 1, above.
	Hill and Lee fail to explicitly disclose ...generated using remotely called code... is generated using second remotely called code that is different than the remote called code... difference between the second remotely called code and the remotely called code. 
	However, in an analogous art, Smith teaches ...generated using remotely called code... is generated using second remotely called code that is different than the remote called code... difference between the second remotely called code and the remotely called code (col. 2, lines 46-65 and col. 3, lines 50-64 - Note that, in one embodiment, the application installed at the Web page could include information (e.g., a FLASH program that instigates when the code is run), that can make it non-apparent to phishers or other malicious users, that the code is installed. The element is installed on a Webpage but disguised as an unsuspecting part of the Web page. If the specific part(s) of the Webpage that contains the element is copied and used by an unauthorized party, then the element performs a call to the receiving server upon use of the element (i.e., second remotely called code that is different than the remote called code as it produces a different result). The call for the stealth element provides the Web page's information. This information is compared to the legitimate Web page's Information. If there is a match, then no further action is required. If there is a mismatch, then the Web page's information address is sent to the appropriate party for evaluation and analysis).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Smith to the final network destination and a previous network destination of Hill and Lee to include ...generated using remotely called code... is generated using second remotely called code that is different than the remote called code... difference between the second remotely called code and the remotely called code.
One would have been motivated to combine the teachings of Smith to Hill and Lee to do so as it provides / allows an appropriate party to be alerted immediately to the unauthorized use of a Web page code (Smith, col. 1, lines 20-41).





Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 9,479,519 B1) in view of Lee et al. (US 2017/0034195 A1) and further in view of Finkelshtein (US 10,122,740 B1).

Claim 9;
Hill and Lee disclose the method to Claim 1.
	Lee teaches the outgoing network traffic (Lee,  [0015] - The detection unit may include: an external IP address extraction unit configured to extract an external IP address based on information about an IP address included in the data corresponding to the connection information; a suspicious abnormal data extraction unit configured to check whether the external IP address has been previously connected by comparing an external IP address stored in the data storage unit with the former external IP address, and to extract network data, related to an external IP address that has not been previously connected, as suspicious abnormal behavior data and [0026] - Detecting the abnormal connection behavior may include: extracting a service name from the service information; extracting network data having a service name identical to the service name from network data stored in a data storage unit, and extracting a destination IP address corresponding to the network data; comparing a destination IP address corresponding to the network data stored in the data storage unit with the destination IP address, and extracting the network data as suspicious abnormal connection data if the destination IP addresses do not match each other; and detecting abnormal connection based on characteristic factors corresponding to the suspicious abnormal connection data and characteristic factors corresponding to the malicious behavior).

However, in an analogous art, Finkelshtein teaches wherein the ... network traffic includes network protocol posts (col. 9, lines 30-31 - Accordingly, the signals can include HTTP methods (e.g., GET and POST), web browser type or user agent value, device type (e.g., bots, desktop, or mobile), number or value of HTTP headers, the existence of HTTP headers, or HTTP request content type, for example, although any other signals relating to observed network traffic originating with the client devices 22(1)-22(n) can also be used.).\
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Finkelshtein to the outgoing network traffic of Hill and Lee to include wherein the ... network traffic includes network protocol posts.
One would have been motivated to combine the teachings of Finkelshtein to Hill and Lee to do so as it provides / allows for establishing anomaly detection configurations and identify anomalous network traffic (Finkelshtein, col. 1, lines 10-16).

Regarding Claim(s) 18; claim(s) 18 is/are directed to a/an computer media associated with the method claimed in claim(s) 9. Claim(s) 18 is/are similar in scope to claim(s) 9, and is/are therefore rejected under similar rationale.





Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further pending overcoming the nonstatutory Double Patenting and 35 U.S.C. 101 rejection.
The closest prior art, as cited in the Instant Action, Hill et al. (US 9,479,519 B1) in view of Lee et al. (US 2017/0034195 A1); are also generally directed to various aspects of monitoring website integrity.  However, none of Hill and Lee, teaches or suggests, alone or in combination, the particular combination of steps or elements. For example, none of the cited prior art teaches or suggest the steps of:
Dependent claim(s), claims 19 - wherein the rendered code is also generated using remotely called code referenced in the source code and the rendered code being finalized instructions to layout presentation of the webpage and the rendered code including elements not represented in the remotely called code and the source code without parsing and/or executing the remotely called code and the source code.
Dependent claim(s), claim 20 depends from claim 19 respectively and inherits the allowable subject matter of Claim 19, inasmuch, would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439